Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claim(s) 31, in the reply filed on 10/17/2022 is acknowledged.
2.	Claim(s) 21-31, 34-35 and 38-40 will be examined. Claim(s) 32-33 and 36-37 are withdrawn.
Claim Objections
1.	Claims 28-29 are objected to because of the following informalities:  Are the claims claiming cm2 , or cm2 ?.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 21-30, and 38-40 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHON et al. (US 20120279503 A1) in view of MATSUI (WO 2017014102 A1) and further in light of LI (TW 200427481 A) and THORSTED (US 20140125809 A1).
     	Regarding claim 21, ZHON discloses a mask (fig. 2, 30) (abstract) adapted to destroy pathogens (via 44’s) [0021] prior to inhalation (at 37) into the upper respiratory tract of a person, wherein, upon inhalation, air is drawn from the outside of the mask (through 32), through a flow pathway (32 to 37 between 46, 48), to the inside of the mask (between 46, 48 to 37 and post 37), and thereby exposed to a germicidal dose of UVC (via 44’s) [0019] , 
wherein the mask comprises a mask body (30) with an approximately 
and wherein the mask comprises an outer surface (49) and an inner surface (41),   
an air inlet (32) penetrating from the outer surface (49) to the inner surface (46, 48) , wherein the air inlet (of 32) is flowably connected to the flow pathway (32 to 37 between 46, 48) having a first end (of 32), through which the air enters, and a second end (37), from which the air exits (from 37) towards the mouth and nose of the user, whereby, upon inhalation, external atmospheric air flows through the inlet (of 32), through the first end of the flow pathway, through the length of the flow pathway, to the second end of the flow pathway (32 to 37 between 46, 48) , and exits (at 37) the flow pathway towards the mouth and nose of the user,   
and wherein the mask (30) further comprises a 
and wherein the mask further comprises one or more LED UVC light sources (44’s) with a power rating 
and further comprising a power source (54) [0016] electrically connected to the one or more LED UVC light sources (44’s) , 
and where the mask (30) further comprises an exhalation vent (at 32), whereby exhaled air exits the mask, back into the atmosphere.  
	(figs. 1-5, mask 30, UV LED’s 44, air 60/62, air opening 32, user respiration opening 37, UV reflective layer 46, 48)
[0015-0021]  
[0019 Note UV LED’s 44 emit at wavelength less than 300nm (which is inclusive of UVC at 100nm-280nm)] 
 But ZHON fails to disclose a mask body with an approximately hemispherical in shape, 
and wherein the mask further comprises a one-way valve positioned within the flow pathway that allows air to flow from the exterior to the interior of the mask, opening upon inhalation by the user , creating a negative pressure inside the mask, but closing upon exhalation of the user, creating a positive pressure inside the mask, 
and wherein the mask further comprises one or more LED UVC light sources with a power rating from 0.5mW to 12W.
    	MATSUI, however, discloses a mask with UV LED’s for air sterilization (abstract) 
and wherein the mask further comprises a one-way valve (translation, pg. 3 Note check valve) positioned within the flow pathway that allows air to flow from the exterior to the interior of the mask, opening upon inhalation by the user (translation, pg. 3 Note check valve), creating a negative pressure inside the mask, but closing upon exhalation of the user, creating a positive pressure inside the mask (translation, pg. 3 Note check valve), 
and wherein the mask further comprises one or more LED UVC light sources (translation, pgs. 8-9) with a power (translation, pgs. 8-9 Note UV LED output of 30mW) providing a wavelength of 200-280nm (translation, pgs. 8-9)
(translation, pgs. 3, 6, and 8-9).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of ZHON, with use of a one-way valve for a mask, as taught by MATSUI, to increase user comfort by making the mask easier to breathe through (i.e. by preventing air backflow during inhalation and exhalation).
But ZHON modified by MATSUI fails to disclose a mask body with an approximately hemispherical in shape, and UV LED’s with a power rating from 0.5mW to 12W.
    	LI, however, discloses an air purification mask body (abstract) with an approximately hemispherical in shape (figs. 2-4, 20).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of ZHON modified by MATSUI, with a mask body approximately hemispherical in shape, as taught by LI, to use as a substitution of one known hemispherical mask shape for another mask shape to obtain predictable nose and mouth covering results. 
But ZHON modified by MATSUI and LI fails to explicitly disclose UV LED’s with a power rating from 0.5mW to 12W.
    	THORSTED, however, discloses disclose UV LED’s with a power rating from 1 to 12W [0017] 
[0017 Note UV LED light at a power rating between one and 50 watts].
	(Note In electrical engineering the power rating of equipment is the highest power input allowed to flow through particular equipment).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of ZHON modified by MATSUI and LI, with UV LED’s with a power rating from 1 to 12W, as taught by THORSTED, to use as a substitution of one known UV LED power rating for another to obtain predictable UV generation and irradiating covering results.

Moreover, regarding claim 22, MATSUI discloses wherein, in use or in a test situation, the total pressure drop across the mask is low and lightweight); and is obvious for the reasons discussed supra with reference to claim 21, see previous.
In regards to claim 22, MATSUI differs from the claimed invention by not showing the “pressure drop across the mask is less than 0.05 w.c”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the claimed pressure drop range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

     	Regarding claim 23, ZHON discloses that the flow pathway is at least 
     	regarding claim 24, ZHON discloses that the flow pathway is at least 
Regarding claims 23-24, ZHON et al. discloses all the limitations as expressly recited in claim(s).  The only difference is that the exact dimension of 30cm or 60cm, is not disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed dimensions since it is well known in the art that increasing a flow path distance allows for more UV irradiation time and sterilization.  Additionally, it would have been obvious to a person of ordinary skill in the art to try the claimed dimensions, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 

     	Regarding claim 25, ZHON discloses UVC LEDs (44’s).
In regards to claim 25, ZHON differs from the claimed invention by not showing the UVC LEDs has a power rating of 1mW to 100mW.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a power rating of “1mW to 100mW”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Moreover, regarding claim 26, MATSUI discloses that the one or more UVC LEDs has a total optical power output of from 10mW to 100mW (translation, pg. 9 Note UV light applied to the air is 12 to 20mW); and is obvious for the reasons discussed supra with reference to claim 21, see previous.

     	Regarding claim 27, ZHON discloses that the one or more UVC LEDs (44’s) is powered by batteries [0015-0016] with a total voltage of between 
In regards to claim 27, ZHON  differs from the claimed invention by not showing batteries with a total voltage of “between 1.5V and 12V”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for batteries with a total voltage of “between 1.5V and 12V”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Moreover, regarding claim 28, MATSUI discloses that when in use, the one or more UVC LEDs (translation, pg. 9) provides an average power output over the interior surface area of the flow path from 0.09mW/cm2 to 24mW/cm2 (translation, pg. 9 Note UV light applied to the air is 12 to 20mW (that light would irradiate the interior surfaces as well)); and is obvious for the reasons discussed supra with reference to claim 21, see previous.
Moreover, regarding claim 29, MATSUI discloses that when in use, the one or more UVC LEDs provides an average power output over the interior surface area of the flow path 
(translation, pg. 6 and 9).
In regards to claim 29, MATSUI differs from the claimed invention by not showing the average power output over the interior surface area of the flow path from 1mW/cm2 to 4mW/cm2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and is obvious for the reasons discussed supra with reference to claim 21, see previous.

Moreover, regarding claims 30 and 39, MATSUI discloses a killing efficiency of >90% when the pathogen is an influenza virus at 21, see previous.
In regards to claim 30, MATSUI differs from the claimed invention by not showing the “at 25 centigrade and 20% humidity”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the claimed temperature and humidity range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Moreover, regarding claim 38, MATSUI discloses wherein the one or more UVC LEDs have the following specifications: 21, see previous.
In regards to claim 38, ZHON differs from the claimed invention by not showing forward current = 500mA; forward voltage = 8.5V; radiant flux = 70mW ; power dissipation = 4.25W”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the claimed specifications ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Moreover, regarding claim 40, MATSUI discloses that the mask is rated with a total air resistance (translation,. pg. 3 Note pressure loss during breathing is low and lightweight); and is obvious for the reasons discussed supra with reference to claim 21, see previous.
In regards to claim 40, ZHON differs from the claimed invention by not showing batteries with a total voltage of “air resistance in use of from 0.01 to 0.25 inches w.c”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a mask air resistance from 0.01 to 0.25 inches w.c”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

2.	Claim(s) 31 and 34-35 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHON et al. (US 20120279503 A1) in view of MATSUI (WO 2017014102 A1), LI (TW 200427481 A) and THORSTED (US 20140125809 A1); hereinafter “the combined references”, as applied to claim 21 above, and further in light of ZHOU et al. (WO 2016003604 A1).
Regarding claim(s) 31, ZHON discloses using a serpentine UV irradiation pathway [0022].
     	But the combined references fail to disclose wherein the flow pathway comprises a number of approximately parallel pathways contiguously connected to each other and positioned in such a way with relation to the UVC LED such that at least 90% of the interior of the flow pathway is directly illuminated by UVC light.  
ZHOU, however, discloses a mask wherein  
a flow pathway (fig. 9, 106 to 108) comprises a number of approximately parallel pathways (120, 122, 124) contiguously connected to each other and positioned in such a way with relation to the UVC LED (44’s) such that at least 90% of the interior of the flow pathway is directly illuminated by UVC light (fig. 9, from 44’s).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with the claimed parallel pathways, as taught by ZHOU, use as a substitution of one known parallel pathways irradiation pathway for another to obtain predictable results (i.e. increased airflow distance and irradiation time and thereby sterilization).

	Moreover, regarding claim 34, MATSUI discloses wherein the one or more UVC LEDs produce a peak wavelength of between 250nm and 280nm (translation, pg. 6), with a total optical power output of from 10mW to 100mW (translation, pg. 9 Note UV light applied to the air is 12 to 20mW); and is obvious for the reasons discussed supra with reference to claim 21, see previous.
     	Regarding claim 35, ZHON discloses that the one or more UVC LEDs is powered by batteries [0015-0016] having a total voltage of between 
In regards to claim 35, ZHON differs from the claimed invention by not showing batteries with a total voltage of “between 1.5V and 12V”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for batteries with a total voltage of “between 1.5V and 12V”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881